Proceeding of protest under the entry laws.
From a judgment in favor of protester, the enterer, or claimant, appeals, assigning errors.
George W. Jones made entry to certain lands in Buncombe County under C. S., 7554, alleging the same to be vacant and unappropriated. Protest was filed by W. G. Candler, acting on behalf of himself and as agent for the heirs of Loucinda Candler, under C. S., 7557, claiming title to the whole of the lands covered by the entry.
The enterer offered in evidence, for the purpose of attack, two grants covering the land in controversy and under which the Protestants claim title thereto. It is alleged that said grants are void because not registered within twelve months, the time prescribed in each grant for its registration. But the grants are not in the record, hence we cannot say there was error in the respect imputed.
Appellant is required to show error; it is not presumed. In re Ross,182 N.C. 477, 109 S.E. 365.
No error.